The opinion of the court was delivered by
Van Syckel, J.
The only question submitted to the consideration of the court in this case is the validity of the1 assessment for grading a section of Totowa avenue, in the' .city of Paterson.
The assessment was confirmed January 20th, 1873, and the writ of certiorari allowed in the following August. None of the many reasons relied upon by counsel in their argument,. *413relating to alleged defects in the proceedings prior to the assessment, can be regarded. It was too late, when this writ was sued out, to look behind the assessment.
This assessment does not come up to the requisite legal standard of a valid assessment. The commissioners do not show that they applied any legal rule in making it. They certify that they assessed the cost equitably upon the property fronting on the improvement, without declaring what they deem to be equitable, or in any way showing that they measured the burden by the benefits conferred upon tlie ju’opertyi An examination of their figures shows that they assessed each foot of frontage in an equal amount.
The failure of the prosecutors to file objections to the assessment in the office of the superintendent of streets, according to section 121 of the charter of 1871, page 857, cannot cure this radical defect in the method of making the assessment. For the reason stated, it should be set aside, with costs, as to the prosecutors, with leave to the defendants to apply, during the term, to have it set aside as to all parties assessed, if provision is made for a new assessment.
Justice Woodhttll concurred.